O’Gorman, J.
The evidence clearly establishes the violation alleged in the petition. The respondent, however, resists the application to cancel the certificate on two grounds—first, that the license has expired since the commencement of this proceeding; and, secondly, that on a criminal prosecution based on the acts constituting the violation in question the respondent was discharged. ¡Neither ground is tenable. The right to a cancellation, where the evidence warrants it, existed at the date of the institution of the proceeding and cannot be impaired by the subsequent expiration of the license. Matter of Lyman, 28 Misc. Rep. 408; affd., 48 App. Div. 275; Hanson v. Howard, N. Y. L. J. June 12, 1900. Touching the second point, it is sufficient to note that a principal may be held civilly liable for many acts which do not create a criminal liability. Moreover, a proceeding prosecuted by the People of the State cannot be regarded as a bar to the prosecution of this proceeding instituted by a citizen.
Let an order be entered revoking the certificate, with costs to petitioner.
Ordered accordingly.